Mr. Justice Richardson
delivered the opinion of the court.
After the report and opinion of the City Judge, the grounds of appeal require little discussion. The case of Snipes vs. The Sheriff of Charleston District, ap*418pears to me to have settled the main question; and the practice has been so uniform under that decision, that it ought not to be now disturbed. The Court of Equity too, appears to have adopted the same rule. (See 3d Equity Reports, 539.) So that the decision in 1st Bay, has been well supported. Whatever is determined upon such authority establishes the law, and makes a precedent fas' future cases, (4 Burr. 2545. 7 Term, 668.)
The motion is dismissed.
Justices Johnson, Gantt and Colcock, concurred.